AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Amended and Restated Employment Agreement (the “Agreement”) is entered into as of January 26, 2009 (the “Effective Date”) by and between Plantronics, Inc., a Delaware corporation (the “Company”) and S.Kenneth Kannappan (the “Executive”). RECITALS A.The Executive is currently employed by the Company. B.The Company and the Executive desire to enter into an agreement that clarifies the rights and obligations of the Company and the Executive in connection with Executive’s employment with the Company and in the event that the Executive’s employment with the Company terminates under certain circumstances. C.The Company believes it is in the best interest of the Company and its stockholders to provide the Executive with an incentive to continue his employment and to motivate the Executive to maximize the value of the Company upon a Change of Control for the benefit of its stockholders. D.The Company believes that it is imperative to provide the Executive with certain enhanced severance benefits upon the Executive’s termination of employment following a Change of Control.These benefits will provide the Executive with financial security and incentive and encouragement to remain with the Company notwithstanding the possibility of a Change of Control. E.The Company and the Executive desire to amend the Agreement to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended. F.This
